Per Curiam.
This is an action to recover for damages alleged to have been sustained by plaintiff by reason of the careless and negligent handling by defendant of a quantity of strawberries shipped to plaintiff from Ponchatoula, Louisiana. At the conclusion of the testimony the district court for Douglas county sustained defendant’s motion for a directed verdict and plaintiff has appealed.
We have carefully examined the record and find it to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.